Exhibit 10.26

 



LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (this “Agreement”) is executed by and between
Triumph Community Bank, N.A., dba Triumph Healthcare Finance, 10300 SW Greenburg
Rd., Ste. 465, Portland, OR 97223 (“Lender”), and Main Avenue Pharmacy Inc, a
New Jersey corporation (“Borrower”), effective as of December 8, 2014. Lender
and Borrower hereby agree as follows:

 

Section 1. DEFINITIONS

 

Section 1.1 Definitions. When used in this Agreement, the capitalized terms set
forth below shall have the definitions assigned to such terms below:

 

“ACH” means automated clearing house.

 

“Accounts” means all accounts, including, without limitation, all health care
receivables, all governmental health care receivables, and health care insurance
receivables, and all other forms of obligations owing to Borrower, whether
billed or unbilled, arising out of the provision of services or the sale, lease,
license, or assignment of goods or other property, including all receivables,
and all proceeds of the foregoing.

 

“Account Debtor” means a Person who is obligated on an Account.

 

“Advance” means any advance of funds by Lender to Borrower under this Agreement.

 

“Advance Rate” means the percentages specified in Schedule A of Eligible
Accounts and unbilled Accounts.

 

“Advance Request” means a written request by Borrower for an Advance signed by
an Authorized Representative in the form of Exhibit C, which may be updated from
time to time by Lender.

 

“Affiliate” of a Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such former Person,
including without limitation any subsidiary of Borrower. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities or partnership or other interests, by
contract or otherwise.

 

“Annual Facility Fee” means the amount shown on Schedule A charged by Lender for
the Facility.

 

“Authorized Representative” means any officer or employee of Borrower designated
by Borrower for purposes of giving and receiving notices hereunder, requesting
and repaying Loans, agreeing to rates of interest and otherwise transacting
business with Lender hereunder.

 

“Base Rate” means the per annum rate of interest that is the greater of the
Prime Rate or the Floor Rate as specified on Schedule A. The Base Rate will be
set by Lender on the last day of each calendar month or more frequently at
Lender’s discretion. Any change in the Base Rate shall become effective on the
day such change occurs. If The Wall Street Journal stops publication of the
Prime Rate, then Lender shall, in its sole and absolute discretion, substitute
the Prime Rate published in another leading business publication. Such rate may
not necessarily be the lowest or best rate actually charged to any customer of
such commercial bank.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which a Person or any Related
Company is, or within the immediately preceding six (6) years was, an “employer”
as defined in Section 3(5) of ERISA, including such plans as may be established
after the date hereof.

 

Loan and Security Agreement - Page 1

 

“Borrowing Base” means, as of any date, the amount determined by Lender equal to
(a) an amount equal to Eligible Accounts multiplied by the applicable NCV by
payor class, multiplied by the Advance Rate for Eligible Accounts, minus (b) the
Reserve. In Lender’s sole discretion, the Borrowing Base may be increased to
include an amount equal to estimated unbilled Accounts multiplied by the
applicable NCV by payor class, multiplied by the Advance Rate for unbilled
Accounts.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit A
attached hereto.

 

“Business Associate Agreement” means a business associate agreement in form and
content acceptable to Lender executed by Borrower and Lender pursuant to the
requirements of HIPAA.

 

“Capital Expenditures” means, with respect to any Person, expenditures made and
liabilities incurred for the acquisition of assets, whether financed or
unfinanced, which are required to be capitalized in accordance with GAAP,
including (without limitation) expenditures incurred in connection with any
lease that is required to be capitalized in accordance with GAAP.

 

“Capitated Contracts” means all of Borrower’s contracts whether presently
existing or hereafter executed between Borrower and various health maintenance
organizations and all proceeds therefrom.

 

“Capitated Contract Rights” means all of Borrower’s rights to payment of any
kind arising from or out of Capitated Contracts or any other contracts or rights
to payment from health service contracts whether presently existing or hereafter
executed between Borrower and various health maintenance organizations.

 

“Change of Control” means the time at which:

 

(a) Any Person (other than a Person who is or becomes a Borrower or guarantor
hereunder) who on the Closing Date does not have voting control subsequently
obtains voting control, either directly or through proxy, of Borrower;

 

(b) The guarantors hereunder (collectively) shall cease to own, directly or
indirectly, beneficially and of record, all of the outstanding capital stock of
the Borrower;

 

(c) There shall be consummated any consolidation or merger of Borrower pursuant
to which Borrower’s stock or membership interest would be converted into cash,
securities, or other property, other than a merger or consolidation of Borrower
(i) with or into a Person who becomes a Borrower hereunder, or (ii) in which the
holders of such stock or membership interest immediately prior to the merger
have the same proportionate ownership, directly or indirectly, of stock or
membership interest of the surviving corporation or limited liability company
immediately after the merger as they had of the Borrower’s stock or membership
interest immediately prior to such merger;

 

(d) All or substantially all of Borrower’s assets shall be sold, leased,
conveyed, or otherwise disposed of as an entirety or substantially as an
entirety to any Person (other than a Person who is or becomes a Borrower or
guarantor hereunder) in one or a series of transactions; or

 

(e) Any Person active in the day-to-day management of the Borrower on the
Closing Date becomes inactive whether by reason of death, disability,
resignation, action by the board of directors, shareholders, members, or manager
of Borrower, or otherwise, and such inactivity causes Lender to reasonably
believe that the prospect of payment or performance by Borrower under any of the
Loan Documents or any of the Collateral is or may become impaired.

 

“Closing Date” (or “Closing”) means the date (or day) on which each of the
conditions set forth in Section 4.1 are satisfied and Lender funds the initial
Loan(s) hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

Loan and Security Agreement - Page 2

 

“Collateral” means and includes all of Borrower’s now owned or hereafter
acquired assets, whether tangible or intangible, including without limitation
all of Borrower’s right, title, and interest in and to each of the following,
wherever located and whether now existing or hereafter arising or acquired,
including, without limitation, all of the following:

 

all Accounts;

 

all contract rights, including all Capitated Contract Rights and all proceeds
therefrom;

 

all rights to payment for services rendered or work performed, but not yet
billed;

 

all Patient Lists;

 

all inventory;

 

all equipment and fixtures;

 

all federal, state, and local tax refunds;

 

all general intangibles, including without limitation payment intangibles and
software;

 

all Intellectual Property;

 

all Deposit Accounts, cash, drafts, certificates of deposit, and general and
special deposits;

 

all investment property and financial assets (other than margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System);

 

all instruments;

 

all chattel paper, including, without limitation, electronic chattel paper;

 

all goods and all accessions thereto;

 

all documents;

 

all letter of credit rights;

 

all insurance and certificates of insurance pertaining to any and all items of
Collateral;

 

all books and records;

 

all files, correspondence, computer programs, tapes, disks, and related data
processing software and other media which contain information identifying or
pertaining to any of the Collateral or any Account Debtor or showing the amounts
thereof or payments thereon or otherwise necessary or helpful in the realization
thereon or the collection thereof;

 

all cash deposited with any Lender or any Affiliate of Lender;

 

those commercial tort claims, if any, described on Schedule 1.1 hereto;

 

any and all products and replacements of the foregoing; and

 

all cash and non-cash proceeds of the foregoing (including, but not limited to,
any claims to any items referred to in this definition and any claims against
third parties for loss of, damage to, or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form.

 

Loan and Security Agreement - Page 3

 

“Collateral Monitoring Fee” means the amount shown on Schedule A due from
Borrower on a monthly basis.

 

“Collecting Bank” means Triumph Community Bank, pursuant to which a Lockbox
Account has been established under a Lockbox Agreement.

 

“Collection Clearance Days” means the number of days shown on Schedule A.
Interest on the Loans accrues during the Collection Clearance Days.

 

“Cross-Age Percentage” shall mean the percent specified on Schedule A of the
aggregate delinquent balance of all Accounts owing by a particular Account
Debtor.

 

“Current Ratio” means the sum of current assets divided by current liabilities
determined in accordance with GAAP. Amounts due to or from Affiliates,
shareholders of Borrower, or Affiliates of shareholders are excluded from the
calculation if such amounts have been recorded as “current” on Borrower’s
financial statements.

 

“Cut-Off Date” means the number of days specified on Schedule A after the date
of invoice.

 

“Debt Service Coverage Ratio” means the ratio determined as of the end of each
quarterly period for the twelve consecutive months then ending of Borrower’s (a)
EBITDA for such period; minus the sum of (i) cash Capital Expenditures in such
period; (ii) cash taxes paid in such period; and (iii) Owner Distributions in
such period; and plus (iv) equity contributions to Borrower from shareholders,
to (b) the sum of (i) interest, and fees paid on the Loans during such period;
(ii) principal and interest paid on capital leases during such period; and (iii)
principal and interest paid on other Indebtedness during such period.

 

“Default” means any of the events specified in Section 10.1 that, with the
passage of time or giving of notice or both, would constitute an Event of
Default.

 

“Default Rate” means the annual rate of interest amount shown on Schedule A,
which is added to the Interest Rate on Default.

 

“Deposit Account” means any demand, Lockbox, time, savings, passbook, or similar
account now or hereafter maintained by or for the benefit of Borrower, with an
organization that is engaged in the business of banking (including, without
limitation, banks, savings banks, savings and loan associations, credit unions,
and trust companies), and all funds and amounts therein, whether or not
restricted or designated for a particular purpose, including without limitation,
all “deposit accounts” as defined in the UCC.

 

“Deposit Account Control Agreement” means any blocked account or deposit account
control agreement in form and content acceptable to Lender granting to Lender
control over Borrower’s Deposit Accounts executed by Borrower, Lender and any of
Borrower’s depository banks holding any of Borrower’s Deposit Accounts. With
respect to any Deposit Accounts into which proceeds of governmental healthcare
receivables are deposited, such Deposit Account Control Agreements shall be
construed to reserve to Borrower the requisite control and non-assignment
provisions required by any Health Care Law.

 

“Dollar” and “$” means freely transferable United States dollars.

 

“Early Termination Fee” means the amount shown on Schedule A due from Borrower
if this Agreement terminates for any reason prior to the Termination Date.

 

Loan and Security Agreement - Page 4

 

“EBITDA” means, for any period, the sum of (a) Net Income (or Net Loss)
(including gains and losses from the sales of assets in the ordinary course of
business) for such period, (b) the interest expense for such period, (c) the
provision for income taxes allocable to such period, and (d) any depreciation or
amortization expenses incurred in determining Net Income (or Net Loss) for such
period (where the items set forth in (a) – (d) above are determined without
duplication and on a consolidated basis and, where applicable, in accordance
with GAAP).

 

“Eligible Accounts” shall mean all Accounts of Borrower which are deemed by
Lender in the exercise of its sole and absolute discretion to be eligible for
inclusion in the calculation of the Borrowing Base, net of any and all interest,
finance charges, sales tax, fees, returns, discounts, claims, credits, charges,
contra accounts, exchange contracts or other allowances, offsets and rights of
offset, deductions, counterclaims, disputes, rejections, shortages, or other
defenses, and all credits owed or allowed by Borrower upon any of its Accounts
and further reduced by the aggregate amount of all reserves, limits, and
deductions provided for in this definition and elsewhere in this Agreement. In
no event shall Eligible Accounts include the following:

 

Accounts which remain unpaid in whole or in part after the Cut-Off Date;

 

Accounts with respect to which the Account Debtor is an Affiliate of Borrower;

 

Accounts with respect to which the obligation of payment by the Account Debtor
is or may be conditional for any reason whatsoever, including, without
limitation, accounts arising with respect to goods that were (i) not sold on an
absolute basis, (ii) sold on a bill-and-hold sale basis, (iii) sold on a
consignment sale basis, (iv) sold on a guaranteed sale basis, (v) sold on a sale
or return basis, or (vi) sold on the basis of any other similar understanding;

 

Accounts with respect to which the Account Debtor is not a resident or citizen
of, or otherwise located in, the continental United States of America, or with
respect to which the Account Debtor is not subject to service of process in the
continental United States of America, unless such Accounts are backed in full by
irrevocable letters of credit or credit insurance in form and substance
satisfactory to Lender issued or confirmed by a domestic commercial bank
acceptable to Lender and which, if a letter of credit, is in the possession of
Lender and which, if credit insurance, is payable to Lender;

 

Accounts with respect to which the Account Debtor is the United States of
America or any other federal governmental body unless: (i) such Accounts are
duly assigned to Lender in compliance with all applicable governmental
requirements (including, without limitation, the Federal Assignment of Claims
Act of 1940, as amended, if applicable); or (ii) the funds underlying such
Accounts are swept to Lender pursuant to the Loan Documents.

 

Accounts (i) with respect to which Borrower is or may be liable to the Account
Debtor for goods sold or services rendered by such Account Debtor, but only to
the extent of such liability to such Account Debtor or (ii) with respect to
which such Account Debtor disputes the amount owed but only that portion of such
Accounts which such Account Debtor disputes;

 

Accounts with respect to which the goods giving rise thereto have not been
shipped and delivered to and accepted as satisfactory by the applicable Account
Debtor or with respect to which the services performed giving rise thereto have
not been completed and accepted as satisfactory by the applicable Account
Debtor;

 

Accounts which are not invoiced within thirty (30) days after the date of
service or the date of shipment of the goods giving rise to the account;

 

Accounts which are not subject to a first priority perfected security interest
in favor of Lender;

 

All Accounts with respect to an Account Debtor where the account balance of
Accounts aged more than 90 days exceeds the Cross-Age Percentage;

 

Loan and Security Agreement - Page 5

 

 

 

Accounts which represent a progress billing;

 

Accounts associated with Capitated Contracts; and

 

Capitated Accounts;

 

That portion of Eligible Account that are subject to credits in favor of the
Obligors aged more than ninety (90) days; and

 

Accounts that Lender, in its good faith credit judgment, has determined to be
ineligible.

 

“Environmental Laws” means all federal, state, local, and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases, or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic, or
hazardous substances or wastes or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, removal, transport,
or handling of pollutants, contaminants, chemicals, or industrial, toxic, or
hazardous substances or wastes, and any and all regulations, notices, or demand
letters issued, entered, promulgated, or approved thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, and any successor statute, and any rule or regulation issued
thereunder.

 

“Event of Default” means any of the events specified in Section 10.1.

 

“Expenses and Fees” means all expenses and fees invoiced by Lender that arise
out of or under this Agreement and the Loans shown on Schedule A and including,
without limitation, (i) the reasonable fees and expenses of counsel in
connection with the negotiation, preparation, execution, delivery, amendment,
enforcement, and termination of this Agreement and each of the other Loan
Documents, (ii) the out-of-pocket costs and expenses incurred in connection with
the administration and interpretation of this Agreement and the other Loan
Documents, (iii) the costs and expenses of appraisals of the Collateral, (iv)
the costs and expenses of lien searches, and of perfecting Lender’s security
interest in the Collateral, (v) all stamp, registration, recordation, and
similar taxes, fees, or charges related to the Collateral and charges of filing
financing statements and continuations and the costs and expenses of taking
other actions to perfect, protect, and continue the security interest of Lender,
(vi) costs and expenses related to the preparation, execution, and delivery of
any waiver, amendment, supplement, or consent by Lender relating to this
Agreement or any of the Loan Documents, (vii) sums paid or obligations incurred
in connection with the payment of any amount or taking any action required of
Borrower under the Loan Documents that Borrower fails to pay or take, (viii)
costs of inspections and verifications of the Collateral, plus out-of-pocket
expenses for travel, lodging, and meals arising in connection with inspections
and verifications of the Collateral and Borrower’s operations and books and
records by Lender’s employees and agents, (ix) costs and expenses of forwarding
Loan proceeds, collecting checks and other items of payment, and establishing
and maintaining each account of Borrower maintained with Lender or owned by
Lender for the benefit of Borrower and each Lockbox, (x) costs and expenses of
preserving and protecting the Collateral, (xi) audit fees charged by Lender for
audits by Lender or a third-party’s auditor of Borrower, (xii) costs and
expenses related to consulting with and obtaining opinions and appraisals from
one or more Persons, including personal property appraisers, accountants, and
lawyers, concerning the value of any Collateral for the Obligations or related
to the nature, scope, or value of any right or remedy of Lender hereunder or
under any of the Loan Documents, including any review of factual matters in
connection therewith, which expenses shall include the fees and disbursements of
such Persons, (xiii) Lender’s administrative fees arising from or associated
with the maintenance and administration of Lockboxes, audits and other ancillary
services, and (xiv) costs and expenses paid or incurred to obtain payment of the
Obligations, enforce the security interest of Lender, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions of the Loan Documents,
or to prosecute or defend any claim in any way arising out of, related to, or
connected with, this Agreement or any of the Loan Documents, which expenses
shall include the reasonable fees and disbursements of counsel and of experts
and other consultants retained by Lender.

 

Loan and Security Agreement - Page 6

 

“Facility Availability” means, as of any date, the difference between (i) the
Borrowing Base on such date and (ii) the outstanding principal amount of the
Loans, together with all accrued interest, fees, costs and any other amounts
then due from Borrower under this Agreement on such date.

 

“Facility Limit” means the maximum amount of the Loan to be made under this
Agreement. The Facility Limit amount is specified on Schedule A, and a potential
increase to the Facility Limit is referenced in Section 2.1.

 

“Fiscal Year-End” means Borrower’s fiscal year-end specified on Schedule 5.1.

 

“Floor Rate” means the per annum rate of interest specified on Schedule A.

 

“GAAP” means generally accepted accounting principles and practices consistently
applied.

 

“Health Care Law” means any and all federal, state, and local laws and
regulations governing (i) the manufacture, testing, distribution, possession,
assembly, repackaging, sale, administration, or dispensing of health care or
medical devices, equipment or supplies, products, biologicals, drugs, or goods,
or (ii) the rendering, provision, delivery, or supply of health care services,
or (iii) the ownership or operation of a health care facility or business, or
assets used in connection therewith, or (iv) the billing or submission of
claims, or the collection, deposit, control or handling of accounts receivable
(including governmental healthcare receivables), the handling of Protected
Health Information, and underwriting the cost of, or provision of management or
administrative services in connection with any and all of the foregoing, by
Borrower and its subsidiaries, including, but not limited to, laws and
regulations under HIPAA and the Privacy Rule, and laws and regulations relating
to practice of medicine and other health care professions, professional fee
splitting, tax-exempt organization and charitable trust law applicable to health
care organizations, certificates of need, certificates of operations and
authority, fraud and abuse, kickbacks and rebates, false claims, physician
self-referral arrangements, fraudulent billing practices, payment under the
Medicare and Medicaid programs, and the federal Food, Drug & Cosmetic Act.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191 and any revisions and amendments.

 

“Indebtedness” means, without duplication, (a) all obligations for Money
Borrowed or for the deferred purchase price of property or services or in
respect of reimbursement obligations under letters of credit, (b) all
obligations represented by bonds, debentures, notes, and accepted drafts that
represent extensions of credit, (c) Capital Expenditures, (d) all obligations
(including, during the noncancellable term of any lease in the nature of a title
retention agreement, all future payment obligations under such lease discounted
to their present value in accordance with GAAP) secured by any Lien to which any
property or asset owned or held by a Person is subject, whether or not the
obligation secured thereby shall have been assumed by such Person, (e) all
obligations of other Persons which such Person has guaranteed, including, but
not limited to, all obligations of such Person consisting of recourse liability
with respect to Accounts sold or otherwise disposed of by such Person, and (f)
in the case of Borrower, the Loans.

 

“Intellectual Property” means, as to any Person, all of such Person’s then owned
and existing and future acquired or arising patents, patent rights, copyrights,
works which are the subject of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, and all
licenses and rights related to any of the foregoing, and all rights to sue for
past, present, and future infringements of any of the foregoing.

 

“Interest Rate” means the Base Rate plus Margin.

 

“Investment” means any investment, whether by means of share purchase, loan,
advance, purchase of debt instrument, extension of credit (other than (i)
accounts receivable arising from the sale of goods or services in the ordinary
course of business, and (ii) notes, accepted in the ordinary course of business,
evidencing overdue accounts receivable arising in the ordinary course of
business), capital contribution, or otherwise, in or to any Person, the guaranty
of any Indebtedness of any Person, or the subordination of any claim against any
Person to other indebtedness of such Person.

 

Loan and Security Agreement - Page 7

 

“Lender’s Office” means the office of Lender designated as Lender’s address for
notices in Section 11.1(b), or such other office as Lender may designate from
time to time.

 

“Liabilities” means all liabilities of a Person determined in accordance with
GAAP.

 

“Lien” means, with respect to any Person, any security interest, chattel
mortgage, charge, mortgage, deed to secure any debt, deed of trust, lien,
pledge, conditional sale or other title retention agreement, or other security
interest or encumbrance of any kind in respect of any property of such Person or
upon the income or profits therefrom.

 

“Loan” or “Loans” means all Advances and loans made to Borrower by Lender under
this Agreement.

 

“Loan Documents” means, collectively, this Agreement, each agreement or document
now or hereafter executed and delivered by any Person to evidence or secure the
Obligations, and each other instrument, agreement, and document now or hereafter
executed and delivered in connection with this Agreement or the Loans.

 

“Lockbox” or “Lockbox Account” means one or more lockbox accounts maintained
with a bank specified by Lender into which collections from Accounts and other
Collateral, including governmental healthcare receivables, are to be deposited.

 

“Lockbox Agreement” means one or more agreements among Borrower, Lender, and a
Collecting Bank concerning the collection of payments which represent the
proceeds of Accounts or of any other Collateral.

 

“Margin” means the percent per annum specified on Schedule A and which is added
to the Base Rate.

 

“Material Adverse Change” means any act, omission, event, or undertaking which
would, singly or in the aggregate, have a materially adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations, or business prospects of Borrower or any of its
subsidiaries, (b) Borrower’s prospect of fully and completely paying or
performing all of its Obligations to Lender under the Loan Documents, (c) the
ability of Borrower or any of its subsidiaries to perform any obligations under
this Agreement or any other Loan Document to which it is a party, or (d) the
legality, validity, binding effect, enforceability, or admissibility into
evidence of any Loan Document or the ability of Lender to enforce any rights or
remedies under or in connection with any Loan Document.

 

“Maximum Rate” means the maximum nonusurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged, or
received on the Loans under the laws which are presently in effect of the United
States and the State of Oregon applicable to Lender and such indebtedness or, to
the extent permitted by law, under such applicable laws of the United States and
the State of Oregon (or if applicable, the laws of any other state) which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow. To the extent federal law (including,
without limitation, 12 U.S.C. Section 85, as now enacted or hereafter amended)
permits Lender to contract for, charge, or receive a higher rate of interest or
permits Lender to contract for, charge, or receive interest at a higher rate
permitted by the laws of another jurisdiction, such federal law (and, if
appropriate, the law of such other jurisdiction) will be applicable in
determining the Maximum Rate, instead of the laws of the State of Oregon.

 

Loan and Security Agreement - Page 8

 

“Minimum Current Ratio” means Borrower’s minimum Current Ratio shown on Schedule
A, measured quarterly.

 

“Minimum Debt Service Coverage Ratio” means Borrower’s minimum Debt Service
Coverage Ratio shown on Schedule A, measured quarterly.

 

“Minimum Tangible Net Worth” means Borrower’s Tangible Net Worth in an amount no
less than the amount shown on Schedule A.

 

“Money Borrowed” means Indebtedness (i) that is represented by notes payable,
drafts accepted, bonds, debentures, or similar instruments that represent
extensions of credit, (ii) upon which interest charges are customarily paid
(other than trade Indebtedness), (iii) that was issued or assumed as full or
partial payment for property, or (iv) that is evidenced by a guarantee (but only
if the obligations guaranteed would otherwise qualify as Money Borrowed).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which Borrower or a Related Company is required to
contribute or has contributed within the immediately preceding six (6) years.

 

“Net Collectible Value” or “NCV” means the percentage by payor class, as
determined by Lender from time to time to be applied against Eligible Accounts.
The initial NCV for each payor class is shown on Schedule A.

 

“Net Income” or “Net Loss” means, with respect to any Person, the net income or
net loss of such Person for the period in question (after provision for income
taxes) determined in accordance with GAAP, provided that the impact of any
extraordinary gains, determined in accordance with GAAP, shall be excluded from
the determination of “Net Income” and “Net Loss.”

 

“Net Worth” of any Person means the total shareholders’ book equity (including
capital stock, additional paid-in capital, and retained earnings, after
deducting treasury stock) which would appear as such on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Obligations” shall mean (i) all Loans or Advances made by Lender to Borrower
pursuant to this Agreement or otherwise, and interest thereon; (ii) all future
advances or other value, of whatever class or for whatever purpose, at any time
hereafter made or given by Lender to Borrower, whether or not the advances or
value are given pursuant to a commitment and whether or not Borrower is indebted
to Lender at the time of such advance; (iii) any and all other debts,
liabilities and obligations of every kind and character of Borrower to Lender,
whether now or hereafter existing, and regardless of whether such present or
future debts, liabilities, or obligations are direct or indirect, primary or
secondary, joint, several, or joint and several, fixed, or contingent, and
regardless of whether such present or future debts, liabilities or obligations
may, prior to their acquisition by Lender, be or have been payable to, or be or
have been in favor of, some other Person or have been acquired by Lender in a
transaction with one other than Borrower (it being contemplated that Lender may
make such acquisitions from others), howsoever such debts, liabilities, or
obligations shall arise or be incurred or evidenced; (iv) any and all other
debts, liabilities, and obligations of every kind and character of Borrower to
any Affiliate of Lender, whether now or hereafter existing, and regardless of
whether such present or future debts, liabilities, or obligations are direct or
indirect, primary or secondary, joint, several, or joint and several, fixed, or
contingent, and regardless of whether such present or future debts, liabilities,
or obligations may, prior to their acquisition by such Affiliate, be or have
been payable to, or be or have been in favor of, some other Person or have been
acquired by such Affiliate in a transaction with one other than Borrower (it
being contemplated that Affiliates of Lender may make such acquisitions from
others), howsoever such debts, liabilities, or obligations shall arise or be
incurred or evidenced; (v) all costs, fees, and expenses payable by Borrower to
Lender or any Affiliate of Lender pursuant to any of the Loan Documents; and
(vi) any and all renewals, extensions, modifications, and increases of the
debts, liabilities, and obligations set forth above, or any part thereof.

 

Loan and Security Agreement - Page 9

 

“Obligors” means Borrower, each guarantor of the Obligations, and all other
Persons obligated to Lender in respect of the Obligations, and “Obligor” means
any of them.

 

“Operating Account” means the Deposit Account designated by Borrower for the
deposit of Advances.

 

“Operating Lease” means any lease for any real or personal property, other than
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP as a Capital Expenditure.

 

“Origination Fee” means the amount shown on Schedule A due from Borrower on the
Closing Date.

 

“Owner Distributions” means Borrower’s payments to Borrower’s members for
profits, bonuses, and any other payment or distributions to Borrower’s
shareholders or members.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Patient Lists” means all records, documents, lists, electronic media, or any
other method of recordation that shows in any way any Person to whom Borrower
supplies medical services, medical supplies, or medication, the name and mailing
address of such Person, a complete and accurate description of such medical
services, supplies, or medication that is supplied to such Person, the physician
at whose direction such medical services, supplies, or medication is delivered,
and all other information Borrower uses in the course of Borrower’s ordinary
course of business to supply such Person.

 

“Permitted Indebtedness” means the sum of (i) Capital Expenditures and Operating
Leases in amounts not to exceed the amounts shown on Schedule A, plus (ii) the
Indebtedness described on Schedule 5.1 attached hereto and made a part hereof,
plus (iii) ordinary course business and trade debt incurred in the normal course
of Borrower’s business none of which shall be past due, plus (iv) the
Obligations.

 

“Permitted Liens” means: (a) unrecorded or unfiled Liens securing taxes,
assessments, and other governmental charges or levies, or the claims of
materialmen, mechanics, carriers, warehousemen, or landlords for labor,
materials, supplies, or rentals incurred in the ordinary course of business, but
in all cases, only if (i) no amount of the Lien is, or at any time shall have
been, past due, and no action is taken by the lien claimant to perfect or
enforce any such Lien, or (ii) such Lien has been waived or subordinated to the
security interest of Lender in a manner satisfactory to Lender; (b) the Liens
described on Schedule 5.1 attached hereto and made a part hereof; and (c) Liens
in favor of Lender.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, or unincorporated organization
or a government or any agency or political subdivision thereof.

 

“Prime Rate” means, on any date of determination, the Prime Rate, as published
by The Wall Street Journal in the Money Rates Section (or other commercially
available, generally recognized financial information source providing
quotations of the Prime Rate as determined by Lender from time to time).

 

“Privacy Rule” means 45 CFR Part 160 and Part 164, Subparts A and E, which
implement certain provisions of HIPAA and any revision, amendments, or updates.

 

“Prohibited Distribution” by any Person means (a) the retirement, redemption,
purchase, or other acquisition for value of any capital stock or other equity,
securities, membership, or partnership interests issued by such Person, (b) the
declaration or payment of any dividend or distribution on or with respect to any
such equity or securities interest (excluding distributions made solely in
shares of stock of the same class) or partnership interests, (c) any loan or
advance by such Person to, or other Investment by such Person in, any other
Person, and (d) any other payment by such Person in respect of such equity,
securities or partnership interests.

 

Loan and Security Agreement - Page 10

 

“Prohibited Payment” means (a) any redemption, repurchase, or prepayment or
other retirement, prior to the stated maturity thereof or prior to the due date
of any regularly scheduled installment or amortization payment with respect
thereto, of any Indebtedness of a Person (other than the Obligations and trade
debt), (b) the payment by any Person of the principal amount of or interest on
any Indebtedness (other than trade debt) owing to an Affiliate of such Person,
and (c) any payment with respect to any Subordinated Indebtedness that is made
in violation of the subordination agreement relating thereto.

 

“Protected Health Information” means protected health information subject to the
HIPAA Privacy Rule.

 

“Related Company” means, as to any Person, any (a) corporation which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as such Person, (b) partnership or other trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person, or (c) member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person or any corporation described in clause (a) above or any partnership,
trade, or business described in clause (b) above.

 

“Requirements of Law” means, any and all laws, regulations, codes, or ordinances
applicable to any Person, or any Person’s assets, including, without limitation,
the Securities Act, the Securities Exchange Act, Regulations T, U, and X of the
Federal Reserve Board, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, the Social Security Act, Environmental Laws, Health Care Law, and any
certificate of occupancy, zoning ordinance, building, environmental, or land use
requirement or permit, or any other environmental, labor, employment,
occupational safety, or health law, rule, or regulation.

 

“Reserve” at any time shall mean an amount from time to time established by
Lender in its sole and absolute discretion as a reserve in reduction of the
Borrowing Base in respect of contingencies or other potential factors (such as,
without limitation, rebates, sales taxes, property taxes, installation and
delivery expenses, and warranties) which could adversely affect or otherwise
reduce the anticipated amount of timely collections in payment of Eligible
Accounts. The “Reserve,” if any from time to time, does not represent cash
funds. The initial amount of the Reserve is shown on Schedule A.

 

“Schedule of Accounts” means a detailed schedule of Accounts delivered by
Borrower to Lender in a form acceptable to Lender that shall contain account
balance and aging information listed by Account Debtor name, class and type,
together with a reconciliation of the Schedule of Accounts to the Borrowing Base
Certificate for the most recent month end, and any other information concerning
Borrower’s Accounts as Lender may request from time to time.

 

“Solvent” means, when used in connection with any Person, that such Person has
assets of a fair value which exceeds the amount required to pay its debts
(including contingent, subordinated, unmatured, and unliquidated liabilities) as
they become absolute and matured, and that such Person is able to, and
anticipates that it will be able to, meet its debts as they mature and has
adequate capital to conduct the business in which it is or proposes to be
engaged.

 

“Subordinated Indebtedness” means Indebtedness of Borrower to a third Person (i)
that has been approved in writing by Lender and (ii) that has been subordinated
to the payment of the Obligations pursuant to a written subordination agreement
executed by Lender and the holder of such Indebtedness containing terms
acceptable to Lender in its sole and absolute discretion.

 

“Tangible Net Worth” means (a) the Net Worth of Borrower at the time in
question, less (b) the amount of all intangible items, and all other items which
should properly be treated as intangibles in accordance with GAAP, less (c)
amounts due to from Affiliates, shareholders of Borrower, or Affiliates of
shareholders and less (d) deferred tax assets.

 

Loan and Security Agreement - Page 11

 

“Termination Date” means the date on which the Loan shall terminate and the
entire outstanding balance of the Loan and all Obligations shall be due and
payable. The Termination Date is shown on Schedule A.

 

“Termination Event” means (a) a “Reportable Event” as defined in Section 4043 of
ERISA, but excluding any such event as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days of the occurrence of such event, provided however, that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code, (b) the filing of a notice of
intent to terminate a Benefit Plan or the treatment of a Benefit Plan amendment
as a termination under Section 4041 of ERISA, or (c) the institution of
proceedings to terminate a Benefit Plan by the PBGC under Section 4042 of ERISA
or the appointment of a trustee to administer any Benefit Plan.

 

“TTM” means trailing twelve months.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Oregon, including, without limitation, any amendments thereto which are
effective after the date hereof.

 

“Unfunded Vested Liabilities” shall mean the amount (if any) by which (i) the
actuarial present value of accumulated benefits under a Benefit Plan which are
vested exceeds (ii) such Benefit Plan’s net assets available for benefits (all
as determined in connection with the filing of the Borrower's most recent Annual
Report on Form 5500) but only to the extent such excess would, if such Benefit
Plan were to terminate as of such date, represent a liability of the Borrower or
any ERISA Affiliate to the PBGC under Title IV of ERISA. In each case the
foregoing determination shall be made as of the most recent date prior to the
filing of said Annual Report as of which such actuarial present value of
accumulated Plan benefits is determined.

 

“Unused Line Fee” means the amount shown on Schedule A due from Borrower on a
monthly basis.

 

“Validity Certificate” means the Validity Certificate in form and content
acceptable to Lender to be executed by Jeff Andrews and Robert Schneiderman in
favor of Lender.

 

Section 1.2 UCC Terms. Terms defined in the UCC (such as, but not limited to,
accounts, chattel paper, commercial tort claims, contract rights, deposit
account, documents, equipment, financial assets, general intangibles, goods,
instruments, investment property, inventory, and proceeds), as and when used
(without being capitalized) in this Agreement or the Loan Documents, shall have
the meanings given to such terms in the UCC.

 

Section 1.3 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and all other certificates and reports as to any
financial matters required to be furnished to the Lender hereunder shall be
prepared in accordance with GAAP applied on a consistent basis.

 

Loan and Security Agreement - Page 12

 

Section 2. REVOLVING CREDIT FACILITY

 

Section 2.1 Loan. Subject to the terms and conditions of this Agreement, and on
the express condition that there exists no Event of Default, then prior to the
Termination Date Lender will make Advances to Borrower under the Loan in an
amount not to exceed outstanding at any time the lesser of (a) the Facility
Limit, and (b) the Borrowing Base. Borrower may borrow, repay, and reborrow the
principal of the Loan in accordance with the terms of this Agreement. The
parties agree and acknowledge that Borrower may in the future request an
increase to the Facility Limit in the amount of $2,000,000, and Lender may
increase the Facility Limit in accordance with this request in the sole and
absolute discretion of Lender.

 

Section 2.2 Advances under the Loan. Borrower may request an Advance under the
Loan by making an Advance Request. Advances made available by Lender will be
deposited by wire transfer into Borrower’s Operating Account. Advances will be
made available by Lender no earlier than the first business day following an
Advance Request received by Lender prior to 10:00 a.m. Pacific Time and two (2)
business days following an Advance Request received after 10:00 a.m. Pacific
Time. Any change in Borrower’s wiring instructions shall be made in writing at
least three (3) business days prior to the date of an Advance. Any updates to
the Collateral affecting the amount of Borrower’s Advance Request must be
completed two (2) business days prior to submission of the Advance Request. For
purposes of calculating amounts available for Advances, collections into the
Lockbox Accounts will be credited the business day following receipt, and
effective as of the date of receipt. However, for purposes of calculating the
actual outstanding balance of the Loans, and interest due on the Loans,
collections into the Lockbox Accounts shall be applied after the Collection
Clearance Days. Interest on the Loans accrues during the Collection Clearance
Days.

 

Section 2.3 Repayment of the Loan. The Loan shall be repaid as follows: (a)
unless accelerated in accordance with the terms hereof, the outstanding
principal amount of, and all accrued and unpaid interest on, the Loan is due and
payable, without demand, on the Termination Date; (b) if at any time the
principal of, and interest upon, the Loan exceeds the lesser of (i) the Facility
Limit or (ii) the Borrowing Base, Borrower shall immediately repay the Loan in
the amount of such excess; and (c) Borrower hereby instructs Lender to repay the
Loan on any day in an amount equal to the amount received by Lender on such day
pursuant to Section 6.2.

 

Section 2.4 Disbursement of Loans. Borrower hereby irrevocably authorizes Lender
to disburse the proceeds of Loans requested, or deemed to be requested, pursuant
to this Section 2 as follows: (a) each Advance requested shall be disbursed by
the Lender in lawful money of the United States of America in immediately
available funds, (b) in the case of the initial Advance under the Loan, in
accordance with the written instructions from Borrower to Lender, and (c) in the
case of each subsequent Advance, to a Deposit Account designated in writing by
Borrower to Lender.

 

Section 2.5 Authorized Representatives. Borrower shall act hereunder through the
Authorized Representatives designated from time to time by Borrower, and all
notices and requests to be given and received by Borrower, including requests
for Loans, shall be given by and directed to such Authorized Representatives.
Lender may rely on the authority or apparent authority of any officer or
employee of Borrower whom Lender in good faith believes to be an Authorized
Representative unless Borrower expressly notifies Lender that such officer or
employee has been terminated or is otherwise no longer an Authorized
Representative.

 

Loan and Security Agreement - Page 13

 

Section 3. GENERAL LOAN PROVISIONS; FEES AND EXPENSES

 

Section 3.1 Interest.

 

(a) Loans. Borrower shall pay interest on the unpaid principal amount of the
Obligations at a rate per annum equal to the sum of the Base Rate plus the
Margin (or, if such amount were ever to exceed the Maximum Rate, then the
Maximum Rate) payable monthly in arrears on the first day of each calendar month
and on the Termination Date. Any change in the rate of interest resulting from a
change in the Base Rate shall become effective on the day such change in the
Base Rate is published.

 

(b) Minimum Interest. In monthly periods where the average daily loan balance is
less than $1,000,000.00, Lender shall impose a minimum interest payment equal to
the Interest Rate (or Default Rate, if applicable) payable on an average monthly
balance equal to $1,000,000.00.

 

(c) Default Rate. From and after the occurrence of an Event of Default, the
unpaid principal amount of all Obligations and all accrued interest thereon
shall, at the option of Lender, bear interest until paid in full (or, if
earlier, until such Event of Default is cured or waived in writing by Lender) at
a rate per annum equal to the lesser of (i) the Default Rate, or (ii) the
Maximum Rate.

 

(d) Computation of Interest. Interest shall be computed on the basis of a year
of 360 days and the actual number of days elapsed. Interest on the Loans accrues
during the Collection Clearance Days.

 

Section 3.2 Fees and Expenses.

 

(a) Origination Fee. In consideration for Lender’s agreement to make the Loan in
accordance with the terms of this Agreement and in order to compensate Lender in
part for the costs associated with the Loan, Borrower shall pay to Lender on the
Closing Date an origination fee in the amount shown on Schedule A. Such fee is
in addition to the expenses that Borrower has agreed to pay elsewhere in this
Agreement.

 

(b) Unused Line Fee. Borrower shall pay to Lender an Unused Line Fee for the
period from the date hereof through the Termination Date calculated as shown on
Schedule A. The parties hereto agree that such Unused Line Fee constitutes
reasonable consideration for Lender’s taking of appropriate actions to be able
to make available to Borrower the amount of the Facility Limit for such period.

 

(c) Collateral Monitoring Fee. Lender shall be entitled to charge Borrower, and,
if so charged, Borrower agrees to pay, a monthly Collateral Monitoring Fee in
the amount shown on Schedule A. The Collateral Monitoring Fee for each calendar
month shall be due and payable on the first day of the next calendar month. The
Collateral Monitoring Fee is fully earned at Closing.

 

(d) Annual Facility Fee. Borrower shall pay to Lender an Annual Facility Fee in
the amount shown on Schedule A. The Annual Facility Fee is fully earned at
Closing.

 

(e) Early Termination Fee. If this Agreement terminates for any reason prior to
the Termination Date, Borrower acknowledges that such termination would result
in the loss to Lender of the benefits of this Agreement and, as a result
thereof, Borrower shall pay to Lender the Early Termination Fee in the amount
shown on Schedule A.

 

(f) Expenses and Fees. All Expenses and Fees shall be paid by Borrower. Lender
may cause such Expenses and Fees to be paid by debiting Borrower’s Loan by
increasing the principal amount of the Loan, or deducting from Borrower’s
accounts maintained with any Affiliate of Lender, the amount of any Expenses and
Fees. At Lender’s discretion, Lender may invoice Borrower for such Expenses and
Fees and Borrower shall pay such invoice within five (5) days after the date of
the invoice.

 

Loan and Security Agreement - Page 14

 

Section 3.3 Manner of Payment.

 

(a) Timing. Each payment by Borrower on account of the principal of or interest
on the Loans or of any fee or other amount payable to Lender shall be made not
later than 12:00 p.m. (Pacific Time) on the applicable due date (or if such day
is not a business day, the next succeeding business day, provided that interest
shall continue to accrue until such payment is made). All payments shall be made
to Lender at Lender’s Office or by wire transfer to an account designated by
Lender in Dollars in immediately available funds, and shall be made without any
setoff, counterclaim, or deduction whatsoever.

 

(b) Charging Accounts. Borrower hereby irrevocably authorizes Lender and each
Affiliate of Lender to charge any account of Borrower maintained with Lender or
such Affiliate with such amounts as may be necessary from time to time to pay
any Obligations which are not paid when due.

 

(c) Termination Reserve. The amount of the Termination Reserve, less any and all
fees, costs, interest, or other charges incurred by Lender in the performance of
this Agreement after Borrower’s payment of all amounts described above, shall be
returned to Borrower within thirty (30) days following such payment.

 

Section 3.4 Termination of Agreement.

 

(a) Required Payments. On the Termination Date and upon any early termination of
this Agreement, Borrower shall pay to Lender (i) the principal of, and accrued
and unpaid interest on, all Loans outstanding on such date, (ii) all fees
accrued and unpaid, (iii) any amounts payable to Lender pursuant to the other
provisions of this Agreement or any other Loan Document, (iv) the amount of the
Termination Reserve provided in Schedule A, and (v) any and all other
Obligations then outstanding.

 

(b) Early Termination. Borrower shall give thirty (30) days’ prior written
notice to Lender of Borrower’s intention to terminate this Agreement prior to
the Termination Date specified in Schedule A.

 

Section 3.5 Evidence of Indebtedness.

 

(a) At the request of Lender, the Loans shall be evidenced by one or more
promissory notes.

 

(b) Lender shall maintain accounts in which it will record (i) the amount of
each Loan extended hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to Lender hereunder, and
(iii) the amount of any sum received by Lender hereunder from Borrower.

 

(c) The entries in the accounts maintained pursuant to subsection (b) above
shall be prima facie evidence of the existence and amounts of the Obligations
therein recorded, provided, however, that the failure of the Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of Borrower to repay the Obligations in accordance with their terms.

 

Section 3.6 Adjustments by Lender. Lender may in its sole and absolute
discretion change from time to time the NCV, Advance Rate, Cross-Age Percentage
and Reserve, and may revise Schedule A accordingly. Lender will promptly provide
notice to Borrower of any such changes.

 

Section 3.7 Application of Payments. Lender may, in its discretion, apply
payments as follows:

 

(a) First, to all fees and costs incurred by Lender for which Borrower is
responsible to reimburse Lender under this Agreement or any of the Loan
Documents;

 

(b) next, to any accrued but unpaid interest on the Loan;

 

Loan and Security Agreement - Page 15

 

(c) next, to the outstanding principal balance due on the Loan; and

 

(d) next, to any other amounts due Lender under this Agreement or any other
agreement between Lender and Borrower.

 

Section 3.8 Maximum Interest. Borrower and Lender intend to strictly comply with
any applicable usury laws. Accordingly, in no event shall Borrower or any
Obligor be obligated to pay, or Lender have any right or privilege to reserve,
receive, or retain, any interest in excess of the Maximum Rate. On each day, if
any, that the interest rate charged under this Agreement (the “Stated Rate”)
exceeds the Maximum Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Maximum Rate for
that day, and shall remain fixed at the Maximum Rate for each day thereafter
until the total amount of interest accrued equals the total amount of interest
which would have accrued if there were no such ceiling rate as is imposed by
this sentence. Thereafter, interest shall accrue at the Stated Rate unless and
until the Stated Rate again exceeds the Maximum Rate when the provisions of the
immediately preceding sentence shall again automatically operate to limit the
interest accrual rate.

 

Section 4. CONDITIONS PRECEDENT

 

Section 4.1 Conditions Precedent. Lender shall not be obligated to make any Loan
or Advance hereunder (including the first) until all of the following have been
fully performed or satisfied to Lender’s satisfaction as determined in its sole
discretion:

 

(a) Borrower has executed and delivered to Lender this Agreement and a
promissory note evidencing the Loan;

 

(b) Borrower has executed and delivered to Lender the Business Associate
Agreement;

 

(c) Borrower has submitted certificates executed by the President and the
Secretary of Borrower certifying (i) the names and signatures of the officers of
such Person authorized to execute Loan Documents, (ii) the resolutions duly
adopted by the Board of Directors of such Person authorizing the execution of
this Agreement and the other Loan Documents, as appropriate, and (iii)
correctness and completeness of the copy of the bylaws, and articles of
incorporation;

 

(d) Borrower has submitted a certificate regarding the due formation, valid
existence, and good standing of Borrower in the state of its organization issued
by the appropriate governmental authorities in such jurisdiction and copies of
its organizational documents certified by such authorities;

 

(e) Borrower has executed in favor of Lender and submitted to Lender an
authorization to file financing statements;

 

(f) Borrower has submitted to Lender a payoff letter executed by any Person to
whom Borrower owes money and designated by Lender;

 

(g) Borrower has caused to be executed a landlord’s or mortgagee’s waiver in a
form acceptable to Lender with respect to the premises located at 1094A Main
Avenue, Clifton, NJ;

 

(h) Borrower has submitted to Lender endorsements naming Lender as an additional
insured and lenders’ loss payee on all liability insurance and all property
insurance policies of Borrower;

 

(i) Borrower has submitted to Lender an opinion of counsel for Borrower in form
and content acceptable to Lender covering such matters as Lender may request;

 

(j) Borrower has caused the judgments and liens listed in Schedule 4.1 to have
been paid in full;

 

Loan and Security Agreement - Page 16

 

(k) Borrower has established a Lockbox Account for receipts of proceeds of
Collateral, and a Lockbox Account for the receipt of any governmental healthcare
receivables;

 

(l) Borrower has submitted to Lender Lockbox Agreements and Deposit Account
Control Agreements in form and content acceptable to Lender;

 

(m) Borrower has prepared and sent to each Account Debtor written notice in form
and content acceptable to Lender as shown on Exhibit D directing each Account
Debtor to send to the Lockbox address specified by Lender all remittances with
respect to all amounts payable by the Account Debtors, and copies of such
notices have been submitted to Lender;

 

(n) the Reserve shall be no less than the amount shown on Schedule A;

 

(o) no Default or Event of Default shall have occurred;

 

(p) Borrower has submitted to Lender in form and content acceptable to Lender
all documents evidencing or relating to Subordinated Indebtedness as Lender may
request;

 

(q) Borrower has submitted a guaranty executed by each of Implex Corporation and
ScripsAmerica, Inc. in form and content acceptable to Lender;

 

(r) Borrower has submitted to Lender Subordination Agreements executed by Andrea
Schneiderman and Jim and Joanne Speers in form and content acceptable to Lender;

 

(s) Jeff Andrews and Robert Schneiderman shall each have executed and delivered
to Lender the Validity Certificate; and

 

(t) Borrower shall have delivered to Lender an executed IRS Form 8821 Tax
Information Authorization; and

 

(u) Borrower has submitted or executed such other documents, certificates,
opinions, and information that Lender may require.

 

Section 4.2 Conditions to Subsequent Advances. The obligation of Lender to make
any Advance subsequent to the initial Advance on the Loan is subject to the
following conditions precedent:

 

(a) Conditions to First Advance. All of the conditions precedent set forth in
Section 4.1 have been satisfied.

 

(b) Borrowing Base Certificate. Lender shall have received from Borrower a
Borrowing Base Certificate acceptable to Lender executed by an Authorized
Representative prior to the date of the requested Advance.

 

(c) Representations and Warranties. The representations and warranties contained
in each of the Loan Documents shall be true in all material respects with the
same force and effect as though made on and as of such date.

 

(d) Defaults and Events of Default. No Default or Event of Default shall have
occurred and be continuing.

 

(e) Adverse Change. No Material Adverse Change (or event or condition that could
reasonably be expected to cause or have a Material Adverse Change) has occurred
since the date of the Borrower’s most recently submitted financial statements.

 

(f) Legal Restriction. The Advance shall not be prohibited by any law or
regulation or any order of any court or governmental agency or authority.

 

Loan and Security Agreement - Page 17

 

(g) No Repudiation. Neither Borrower nor any Obligor shall have repudiated or
made any anticipatory breach of any of its obligations under any Loan Document.

 

Section 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Section 5.1 Representations and Warranties. Borrower represents and warrants to
Lender as follows:

 

(a) Organization; Power; Qualification. Borrower is duly organized, validly
existing, and in good standing under the laws of its state of organization and
is authorized to do business in each state in which the nature of its properties
or its activities requires such authorization.

 

(b) Authorization; Enforceability. Borrower has the power and authority to, and
is duly authorized to, execute and deliver the Loan Documents to be executed by
Borrower. All of the Loan Documents to which Borrower is a party constitute the
legal, valid, and binding obligations of Borrower, enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency, or similar laws
of general application relating to the enforcement of creditors’ rights
generally.

 

(c) Subsidiaries; Ownership. Except as shown on Schedule 5.1, Borrower does not
have any subsidiaries. The outstanding stock or membership interests of Borrower
have been duly and validly issued and are fully paid and nonassessable, and the
number and owners of such shares of capital stock or membership interests are
set forth on Schedule 5.1.

 

(d) Conflicts. Neither the execution and delivery of the Loan Documents, nor
consummation of any of the transactions therein contemplated nor compliance with
the terms and provisions thereof, will contravene any provision of law or any
judgment, decree, license, order, or permit applicable to Borrower or will
conflict with, or will result in any breach of, any agreement to which Borrower
is a party or by which Borrower may be bound or subject, or violate any
provision of the organizational documents of Borrower.

 

(e) Consents, Governmental Approvals, Etc. No governmental approval nor any
consent or approval of any third Person (other than those which have been
obtained prior to the date hereof) is required in connection with the execution,
delivery, and performance by Borrower of the Loan Documents. Borrower is in
compliance with all applicable governmental approvals and all applicable laws.

 

(f) Borrower Information. Borrower has delivered to Lender a completed form of
Schedule 5.1, and all of the information contained in Schedule 5.1 is complete,
correct, accurate, and does not fail to state a material fact necessary for
Lender to complete its due diligence with respect to Borrower.

 

(g) Title; Liens. Except for items described in Schedule 5.1 and for Permitted
Liens, all of the owned properties and assets of Borrower are free and clear of
all Liens, and Borrower has good and marketable title to such properties and
assets. Each Lien granted, or intended to be granted, to Lender pursuant to the
Loan Documents is a valid, enforceable, perfected, first priority Lien and
security interest.

 

(h) Indebtedness and Guaranties. Set forth on Schedule 5.1 is a complete and
correct listing of all of Borrower’s (i) Indebtedness for Money Borrowed, and
(ii) guaranties and other contingent obligations.

 

(i) Litigation, Suits, Actions, Etc. Except as disclosed on Schedule 5.1, no
litigation, arbitration, governmental investigation, proceeding, or inquiry is
pending or, to the knowledge of Borrower, threatened against Borrower or that
could affect any of the Collateral.

 

Loan and Security Agreement - Page 18

 

(j) Tax Returns and Payments. All tax returns required to be filed by Borrower
in any jurisdiction have been filed and all taxes (including property taxes)
have been paid prior to the time that such taxes could give rise to any lien.

 

(k) Financial Condition. Borrower has delivered to Lender copies of Borrower’s
(i) consolidated and consolidating balance sheet and Borrower’s subsidiaries as
of the most recent Fiscal Year-End and the related consolidated and
consolidating statements of income, shareholders’ equity and cash flow, and (ii)
unaudited consolidated and consolidating balance sheet and Borrower’s
subsidiaries as of the most recently completed month and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flow. The financial statements submitted shall fairly present the financial
condition of Borrower as of the respective dates and shall have been prepared in
accordance with GAAP (except, with respect to the unaudited statements, for the
presentation of footnotes and for applicable normal year-end audit adjustments).
There is no Indebtedness of Borrower which is not reflected in the financial
statements, and no event or circumstance has occurred since the date of the
financial statements which has had or could have or result in a Material Adverse
Change.

 

(l) ERISA. Neither Borrower nor any Related Company maintains or contributes to
any Benefit Plan other than those listed on Schedule 5.1. Further, (i) no
Reportable Event (as defined in ERISA) has occurred and is continuing with
respect to any Benefit Plan, and (ii) the PBGC has not instituted proceedings to
terminate any Benefit Plan. The Borrower and each Related Company has satisfied
the minimum funding standards under ERISA with respect to its Benefit Plans and
is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code, and has not incurred any liability to the PBGC
or a Benefit Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

(m) Capitalization. Borrower’s capital stock issued (or membership information)
is correctly listed on Schedule 5.1.

 

(n) Defaults. No Default or Event of Default has occurred and is continuing.

 

(o) Borrowing Base Reports. All Accounts included in any Borrowing Base
Certificate constitute Eligible Accounts, except as disclosed in such Borrowing
Base Certificate.

 

(p) Payroll Taxes. Borrower has made all payroll tax deposits for all of its
employees on or before the date when due.

 

(q) Solvency. Borrower is Solvent. No transfer of property is being made by
Borrower and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrower.

 

Section 5.2 Survival of Representations. All representations and warranties by
Borrower herein shall be deemed to have been made on the date hereof and the
date of each Advance of a Loan.

 

Loan and Security Agreement - Page 19

 

Section 6. SECURITY INTEREST AND COLLATERAL COVENANTS

 

Section 6.1 Security Interest. To secure the payment and performance of the
Obligations, Borrower hereby mortgages, pledges, and assigns to Lender for
itself, and as agent for its Affiliates, all of the Collateral and grants to
Lender for itself, and as agent for its Affiliates, a security interest and Lien
in and upon all of the Collateral.

 

Section 6.2 Collection of Accounts.

 

(a) If Borrower receives any monies, checks, notes, drafts, and other payments
relating to or constituting proceeds of Accounts or of any other Collateral,
Borrower shall immediately deposit all such items in kind in the appropriate
Lockbox Account or Deposit Account, fully endorsed. Borrower shall advise each
Account Debtor that remits amounts payable on the Accounts or any other Person
that remits amounts to Borrower in respect of any of the Collateral by wire
transfer or ACH to make such remittances directly to the Lockbox Account or
Deposit Account.

 

(b) Borrower shall enter into Deposit Account Control Agreements for all of
Borrower’s Deposit Accounts.

 

(c) Borrower shall enter into Lockbox Agreements and shall cause all moneys,
checks, notes, drafts, and other payments relating to or constituting proceeds
of Accounts, including all governmental healthcare receivables, or of any other
Collateral, to be forwarded to a Lockbox Account or Deposit Account for deposit.

 

(d) Deposits in the Lockbox Accounts or Deposit Account shall be credited,
subject to final payment, to the payment of the Obligations after receipt and
deposit into the Lockbox Accounts plus the Collection Clearance Days shown on
Schedule A. The delay in applying funds held in the Lockbox Accounts to the
Obligations shall in all respects be limited so that interest on the Obligations
is at all times less than interest calculated at the Maximum Rate.

 

(e) Any payments which are received by Borrower (including any payment evidenced
by a promissory note or other instrument) shall be held in trust for Lender and
shall be (i) deposited in the Lockbox Accounts, or (ii) delivered to Lender, as
promptly as possible in the exact form received, together with any necessary
endorsements.

 

Section 6.3 Disputes, Returns and Adjustments.

 

(a) Borrower shall provide Lender with prompt written notice of amounts in
excess of the amount shown on Schedule A that are in dispute between any Account
Debtor and Borrower.

 

(b) Borrower shall notify Lender promptly of all returns and credits in respect
of any Account, which notice shall specify the Accounts affected and be included
in the Borrowing Base Certificate delivered to Lender. Borrower shall notify
Lender promptly of any pending return or credit in excess of the amount shown on
Schedule A, and shall specify the Account affected, the related Account Debtor,
and the goods to be returned.

 

(c) Borrower may, in the ordinary course of business and prior to a Default or
an Event of Default, grant any extension of time for payment of any Account or
compromise, compound, or settle the same for less than the full amount thereof
or release wholly or partly any Person liable for the payment thereof or allow
any credit or discount whatsoever thereon, provided that (i) Borrower shall not
have taken any such action that results in the reduction of more than the amount
shown on Schedule A with respect to any account or more than the amount shown on
Schedule A with respect to all Accounts of Borrower in any fiscal year, and (ii)
Borrower shall promptly notify Lender (but not less often than ten (10) days
after the end of each month) of the amount of such adjustments and the
Account(s) affected thereby.

 

Loan and Security Agreement - Page 20

 

Section 6.4 Verification and Notice. Lender shall have the right at any time at
Borrower’s expense and in Lender’s own name, Borrower’s name, or an assumed name
(a) to verify the validity, amount, or any other matter relating to any
Accounts, and (b) to notify Account Debtors to make payment of all amounts
directly to Lender and enforce collection of any such Accounts and to adjust,
settle, or compromise the amount or payment thereof, in the same manner as
Borrower.

 

Section 6.5 Ownership; Defense of Title.

 

(a) Borrower shall defend its title in and to the Collateral and shall defend
the security interest of Lender in the Collateral against the claims and demands
of all Persons.

 

(b) Borrower shall (i) protect and preserve all properties material to its
business, including Intellectual Property, and maintain all tangible property in
good and workable condition in all material respects, with reasonable allowance
for wear and tear, and (ii) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements, and additions to such
properties necessary for the conduct of its business.

 

Section 6.6 Location of Offices and Collateral; Organizational Information.
Borrower shall not change the location of its place of business (or, if it has
more than one place of business, its chief executive office) or the place where
it keeps its books and records relating to the Collateral or change its name,
identity, corporate structure, or jurisdiction of organization without giving
Lender at least thirty (30) days’ prior written notice thereof. All inventory,
other than inventory in transit to any such location, shall at all times be kept
by Borrower at one or more of the locations set forth in Schedule 5.1.

 

Section 6.7 Records Relating to Collateral. Borrower shall at all times keep and
maintain (i) complete and accurate records of Accounts on a basis consistent
with past practices of Borrower, (ii) complete and accurate records of all other
Collateral, (iii) Patient Lists containing the names, addresses, and phone
numbers of Borrower’s patients or other Persons that owe Borrower money for any
goods or medical services rendered by Borrower, (iv) a list of all other Persons
that owe Borrower money, and (v) a current list of all salesmen and employees of
Borrower. Data bases containing the foregoing shall at all times be accessible
and available to Lender.

 

Section 6.8 Inspection. Lender (by any of its officers, employees, or agents)
shall have the right at any time or times to (a) visit the properties of
Borrower, inspect the Collateral and the other assets of Borrower, and inspect
and make extracts from the books and records of Borrower, all during customary
business hours, (b) discuss Borrower’s business, financial condition, results of
operations, and business prospects with Borrower’s (i) principal officers, (ii)
independent accountants and other professionals providing services to Borrower,
and (iii) any other Person (except that any such discussion with any third
parties shall be conducted only in accordance with Lender’s standard operating
procedures relating to the maintenance of confidentiality of confidential
information of Borrower), (c) verify the amount, quantity, value, and condition
of, or any other matter relating to, any of the Collateral and, in this
connection, review, audit, and make extracts from all records and files related
to any of the Collateral, and (d) access and copy the records, lists, reports,
and data bases referred to in Section 6.7. Borrower will deliver to the Lender
upon request any instrument necessary to authorize an independent accountant or
other professional to have discussions of the type outlined above with the
Lender or for the Lender to obtain records from any service bureau maintaining
records on behalf of Borrower. Lender will make reasonable efforts to conduct
any Collateral inspection under this Section 6.8 in a manner not unreasonably
disruptive to the business activities of Borrower during any such inspection.

 

Section 6.9 Maintenance. Borrower shall maintain all equipment of Borrower in
good and working order and condition, reasonable wear and tear excepted.

 

Section 6.10 Power of Attorney. Borrower hereby appoints Lender as its attorney,
with power (a) to endorse the name of Borrower on any checks, notes,
acceptances, money orders, drafts, or other forms of payment or security that
may come into Lender’s possession, and (b) to sign the name of Borrower on any
invoice or bill of lading relating to any Accounts, inventory, or other
Collateral. Borrower also authorizes Lender to file financing statements,
without Borrower’s signature, covering part or all of the Collateral in such
jurisdictions as Lender shall determine to be advisable.

 

Loan and Security Agreement - Page 21

 

Section 7. AFFIRMATIVE COVENANTS

 

Section 7.1 So long as this Agreement shall be in effect or any of the
Obligations shall be outstanding, Borrower covenants and agrees as follows:

 

Section 7.2 Preservation of Corporate Existence and Similar Matters. Borrower
shall preserve and maintain its existence as a corporation or limited liability
company, as the case may be, and qualify and remain qualified as a foreign
entity authorized to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization.

 

Section 7.3 Compliance with Requirements of Law. Borrower shall continuously
comply with all Requirements of Law.

 

Section 7.4 Conduct of Business. Borrower shall engage only in substantially the
same businesses conducted by Borrower on the date hereof.

 

Section 7.5 Payment of Taxes and Claims. Borrower shall pay or discharge when
due (a) all taxes, assessments, and governmental charges imposed upon it or its
properties and (b) all lawful claims which, if unpaid, might become a Lien on
any properties of Borrower, except that this Section 7.4 shall not require the
payment or discharge of any such tax, assessment, charge, levy, or claim which
is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established on the appropriate books of Borrower.

 

Section 7.6 Accounting Methods and Financial Records. Borrower shall maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete), as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP consistently
applied.

 

Section 7.7 Use of Proceeds. Borrower shall (a) use the proceeds of the Loan for
the repayment of certain Indebtedness to Affiliates, and for working capital and
general business purposes, and (b) not use any part of such proceeds to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or for any other purpose which would
violate Regulation U or Regulation T or X of such Board of Governors or for any
other purpose prohibited by law or by the terms and conditions of this
Agreement.

 

Section 7.8 Hazardous Waste and Substances; Environmental Requirements. Borrower
shall comply with all occupational health and safety laws and Environmental
Laws.

 

Section 7.9 Accuracy of Information. All written information, reports,
statements, and other papers and data furnished to Lender shall be, at the time
the same is so furnished, complete and correct in all material respects.

 

Section 7.10 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, Borrower shall provide promptly to Lender
such revisions or updates to such Schedule(s) as may be necessary or appropriate
to update, or correct and update, such Schedule(s). Notwithstanding the
foregoing, the delivery to Lender of a revised or updated schedule shall not
constitute a waiver of, or consent to, any Default or Event of Default arising
as a result of any erroneous or incorrect information provided in any Schedule
previously delivered to Lender.

 

Loan and Security Agreement - Page 22

 

Section 7.11 ERISA. Borrower shall provide to Lender, as soon as possible and in
any event within thirty (30) days after the date that (a) any Termination Event
with respect to a Benefit Plan has occurred or will occur, (b) the aggregate
present value of the Unfunded Vested Liabilities under all Benefit Plans has
increased to an amount in excess of $0, or (c) Borrower is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan required by reason of its complete or partial withdrawal (as
described in Section 4203 or 4205 of ERISA) from such Multiemployer Plan, a
certificate of the president or the chief financial officer of Borrower setting
forth the details of such of the events described in clauses (a) through (c) as
applicable and the action which is proposed to be taken with respect thereto
and, simultaneously with the filing thereof, copies of any notice or filing
which may be required by the PBGC or other agency of the United States
government with respect to such of the events described in clauses (a) through
(c) as applicable.

 

Section 7.12 Insurance.

 

(a) Borrower shall keep or cause to be kept adequately insured by financially
sound and reputable insurers all of its property usually insured by Persons
engaged in the same or similar businesses. Without limiting the foregoing,
Borrower shall insure the Collateral of Borrower against loss or damage by fire,
theft, burglary, pilferage, loss in transit, business interruption, and such
other hazards as usual and customary in Borrower’s industry or as Lender may
specify in amounts and under policies by insurers acceptable to Lender, and all
premiums thereon shall be paid by Borrower and copies of the policies delivered
to Lender. Each policy of insurance covering the Collateral shall provide that
at least ten (10) days’ prior written notice of cancellation or notice of lapse
must be given to Lender by the insurer. All insurance policies required under
this Section 7.11 shall name Lender as an additional named insured and as a
lender’s loss payee. Any proceeds of insurance referred to in this Section 7.11
which are paid to Lender shall be, at the option of Lender in its sole and
absolute discretion, either (i) applied to rebuild, restore, or replace the
damaged or destroyed property, or (ii) applied to the payment or prepayment of
the Obligations.

 

(b) Warning. Unless Borrower provides Lender with evidence of the insurance
coverage as required by this Agreement, Lender may purchase insurance at
Borrower's expense to protect Lender’s interest. This insurance may, but need
not, also protect Borrower's interest. If the Collateral becomes damaged, the
coverage Lender purchases may not pay any claim Borrower makes or any claim made
against Borrower. Borrower may later cancel this coverage by providing evidence
that Borrower has obtained property coverage elsewhere. Borrower is responsible
for the cost of any insurance purchased by Lender. The cost of this insurance
may be added to Borrower’s Loan balance. If the cost is added to Borrower’s Loan
balance, the interest rate on Loan will apply to this added amount. The
effective date of coverage may be the date Borrower’s prior coverage lapsed or
the date Borrower failed to provide proof of coverage. The coverage Lender
purchases may be considerably more expensive than insurance Borrower can obtain
on its own and may not satisfy any need for property damage coverage or any
mandatory liability insurance requirements imposed by applicable law.

 

Section 7.13 Payroll Taxes. Borrower shall at all times make all payroll tax
deposits for all of its employees on or before the date when due.

 

Section 7.14 Notice of Litigation, Claims Against the Collateral, and Other
Matters. Borrower shall promptly provide to Lender written notice of any of the
following:

 

(a) the commencement, to the extent Borrower is aware of the same, of all
actions and proceedings in any court against Borrower or any of the Collateral;

 

(b) any Lien, material claim, attachment, or material legal process asserted or
levied against Borrower or any Collateral;

 

(c) the commencement against any Obligor of any audit, investigation, judicial
or administrative proceeding, or any criminal or civil investigation initiated,
claim filed, or disclosure required of any Obligor by the Office of Inspector
General, the Department of Justice, Center for Medicare and Medicaid Services
(CMS) (formerly HCFA), or any other governmental authority, or any claim filed
under the False Claims Act or any other Requirement of Law;

 

Loan and Security Agreement - Page 23

 

(d) any amendment of any of the organizational documents of Borrower, including,
but not limited to, articles of incorporation, bylaws. articles of organization,
or Operating Agreement;

 

(e) any change in the business, financial condition, results of operations, or
business prospects of Borrower;

 

(f) any change in the executive officers or managers of Borrower;

 

(g) copies of all reports and statements that Borrower sends to or receives from
any governmental authority;

 

(h) any Default or Event of Default, or event that would constitute a default or
event of default by Borrower under any material agreement (other than this
Agreement) to which Borrower is a party; and

 

(i) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Change.

 

Section 7.15 Notice of Healthcare Matters. Borrower shall promptly provide to
Lender written notice of any of the following:

 

(a) any investigation or pending or threatened proceedings relating to any
violation by Borrower, any Affiliate of Borrower, or any health care facility to
which Borrower or Affiliate provides services, of any Health Care Laws
(including, without limitation, any investigation or proceeding involving
violation of any of the Medicare and/or Medicaid fraud and abuse provisions);

 

(b) copies of any written recommendation from any governmental authority or
other regulatory body that Borrower, any Affiliate of Borrower, or any Obligor
to which Borrower or any Affiliate of Borrower provides services should have its
licensure or accreditation revoked, or have its eligibility to participate in
the Civilian Health and Medical Program of the Uniformed Services (“CHAMPUS”),
Medicare or Medicaid or to accept assignments or rights to reimbursement under
CHAMPUS, Medicaid or Medicare regulations revoked;

 

(c) notice of any claim to recover any alleged material overpayments with
respect to any receivables including, without limitation, payments received from
CHAMPUS, Medicare, Medicaid or from any private insurance carrier;

 

(d) notice of termination of eligibility of Borrower, Affiliate of Borrower, or
any health care facility to which Borrower provides services to participate in
any reimbursement program of any private insurance carrier or other Obligor
applicable to it;

 

(e) notice of any material reduction in the level of reimbursement expected to
be received with respect to any receivables;

 

(f) notice of any reimbursement payment contract or process that results or may
result in any claim against Borrower or Affiliate of Borrower (including on
account of overpayments, settlement payments, appeals, repayment plan requests);
and

 

(g) copies of any report or communication from any governmental authority in
connection with any inspection of any facility of Borrower or any Affiliate of
Borrower.

 

Loan and Security Agreement - Page 24

 

Section 7.16 Post-Closing Obligations. Within thirty (30) days after the Closing
Date, Borrower shall ____________________.

 

Section 8. FINANCIAL AND COLLATERAL REPORTING

 

So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:

 

 

 

Section 8.1 Financial Statements.

 

(a) Audited Year-End Financial Statements. As soon as available, but in any
event within ninety (90) days after Borrower’s Fiscal Year-End, Borrower shall
furnish to Lender copies of Borrower’s Fiscal Year-End audited consolidated and
consolidating balance sheet of Borrower and its subsidiaries as of the Fiscal
Year-End and the related audited consolidated and consolidating statements of
income, shareholders’ equity and cash flow for such fiscal year, in each case
setting forth in comparative form the figures for the previous year of Borrower
and its subsidiaries, together with an unqualified audit report certified by
independent certified public accountants selected by Borrower and acceptable to
Lender. In addition, on or before such date, Borrower shall provide Lender with
copies of all management reports received from its certified public accountants.

 

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each quarterly period, Borrower
shall furnish to Lender copies of the unaudited consolidated and consolidating
balance sheet of Borrower and its subsidiaries as of the end of such quarterly
period and the related unaudited consolidated and consolidating income statement
and statement of cash flow of Borrower and its subsidiaries for such quarterly
period and for the portion of the fiscal year of Borrower through the end of
such quarterly period, certified by the chief financial officer of Borrower as
presenting fairly the financial condition and results of operations of Borrower
and its subsidiaries as of the date thereof and for the periods ended on such
date, subject to normal year-end adjustments.

 

(c) Monthly Financial Statements. As soon as available, but in any event within
thirty (30) days after the end of each month, Borrower shall furnish to Lender
copies of the unaudited consolidated and consolidating balance sheet of Borrower
and its subsidiaries as of the end of such month and the related unaudited
consolidated and consolidating income statement and statement of cash flow of
Borrower and its subsidiaries for such month and for the portion of the fiscal
year of Borrower through such month, certified by the chief financial officer of
Borrower as presenting fairly the financial condition and results of operations
of Borrower and its subsidiaries as of the date thereof and for the periods
ended on such date, subject to normal year-end adjustments.

 

(d) Guarantor Financial Statements. Borrower shall cause to be furnished to
Lender within ninety (90) days after the end of each year, the unaudited
consolidated and consolidating balance sheets of any guarantor as of the end of
such year and the related unaudited consolidated and consolidating income
statement and statement of cash flow of any guarantor for such year.

 

(e) Projected Financial Statements. As soon as available, but in any event
within thirty (30) days after the end of each quarterly period, Borrower shall
furnish to Lender forecasted financial statements, prepared by Borrower,
consisting of consolidated and consolidating balance sheets, cash flow
statements and income statements of Borrower and its subsidiaries, reflecting
projected borrowing hereunder and setting forth the assumptions on which such
forecasted financial statements were prepared, covering the one-year period
beginning at the end of such quarterly period.

 

All such financial statements shall be complete and correct in all material
respects and all such financial statements referred to in clauses (a), (b), (c)
and (d) shall be prepared in accordance with GAAP (except, with respect to
interim financial statements, for the omission of footnotes) applied
consistently throughout the periods reflected therein. Further, all such
financial statements shall be in a form acceptable to Lender.

 

Loan and Security Agreement - Page 25

 

Section 8.2 Compliance Certificate. Together with each delivery of financial
statements required by Sections 8.1(a), (b) and (c), Borrower shall furnish to
Lender a certificate of Borrower’s president or chief financial officer in the
form of Exhibit B.

 

Section 8.3 Collateral Information and Reports.

 

(a) Schedules of Accounts. Within ten (10) days after the end of each month,
Borrower shall furnish to Lender a Schedule of Accounts. Lender must receive the
Schedule of Accounts no later than 5:00 p.m. Pacific Time at least two (2)
business days prior to the receipt of the Borrowing Base Certificate for
purposes of determining the amount of any Advance.

 

(b) Schedules of Accounts Payable. Within ten (10) days after the end of each
month, Borrower shall furnish to Lender a schedule of accounts payable of
Borrower and aging information as of the last business day of such month setting
forth (i) a detailed aged trial balance of all of Borrower’s then existing
accounts payable, specifying the name of and the balance due to each creditor,
and (ii) a reconciliation to the schedule of accounts payable to Borrower’s
general ledger as of such month end.

 

(c) Borrowing Base Certificate. Not less often than monthly or such other period
of time as specified by Lender, Borrower shall furnish to Lender a Borrowing
Base Certificate, along with supporting documentation, in form and substance
satisfactory to Lender (including but not limited to information on sales,
credits, collections, adjustments, and Accounts).

 

(d) Reconciliation. Contemporaneously with Borrower’s submission of monthly
financial statements specified above at Section 8.1(b), Borrower shall submit to
Lender a reconciliation of the most recently submitted Borrowing Base
Certificate to the Borrower’s most recently submitted month-end unaudited
consolidated and consolidating balance sheet of Borrower and its subsidiaries.

 

(e) Tax Returns. Borrower and each guarantor shall within fifteen (15) days
after filing, provide Lender copies of all federal, state and local income tax
returns, all payroll tax returns, all sales tax returns or any other tax returns
or filings filed by Borrower, guarantor, or any Affiliate of Borrower.

 

(f) Other Information. Lender may, in its sole and absolute discretion, from
time to time require Borrower to deliver the schedules and certificates
described in Section 8.3 more or less often and on different schedules than
specified in such Section. Borrower shall also furnish to Lender such other
additional information as Lender may from time to time request.

 

(g) Certification. Each of the schedules and certificates delivered to Lender by
Borrower pursuant to this Section 8.3 shall be in a form acceptable to Lender
and shall be signed and certified by the president, chief financial officer, or
treasurer of Borrower to be true, correct, and complete as of the date indicated
thereon. In the event any of such schedules or certificates are delivered
electronically or without signature, such schedules and/or certificates shall,
by virtue of their delivery, be deemed to have been signed and certified by the
president of Borrower to be true, correct, and complete as of the date indicated
thereon.

 

Section 9. NEGATIVE COVENANTS

 

So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:

 

Section 9.1 Financial Covenants.

 

(a) Minimum Tangible Net Worth. Borrower shall at all times continuously
maintain the Minimum Tangible Net Worth amount shown on Schedule A.

 

(b) Debt Service Coverage Ratio. Borrower’s Minimum Debt Service Coverage Ratio
as of the end of each quarterly period shall be in the ratio amount shown on
Schedule A.

 

(c) Current Ratio. Borrower’s Minimum Current Ratio as of the end of each
quarterly period shall be in the ratio amount shown on Schedule A.

 

(d) Minimum Liquidity. Borrower shall maintain: (i) Facility Availability plus
(ii) cash at all times in an aggregate amount of no less than $500,000.

 

Section 9.2 Prohibited Distributions and Payments, Etc. Borrower shall not,
directly or indirectly, declare or make any Prohibited Distribution or
Prohibited Payment, except, on the express condition that if there is no Default
or Event of Default that has occurred or that would result therefrom, Borrower
may make the following payments:

 

(a) Borrower may pay to ScripsAmerica, Inc. that portion of documented
operational expenses incurred by ScripsAmerica, Inc. that are reasonably
allocable to Borrower using sound accounting principles;

 

(b) Borrower may pay to ScripsAmerica, Inc. that portion of consolidated income
tax allocable to Borrower each period, provided that such payments shall be
included in the minimum Debt Service Coverage Ratio as “cash taxes paid” in the
period in which such payment is made; and

 

Loan and Security Agreement - Page 26

 

(c) In addition to the distributions set forth in Section 9.2(a) above, Borrower
may make Owner Distributions of operating profits only with the prior written
consent of Lender.

 

Section 9.3 Indebtedness. Except as disclosed on Schedule 5.1, Borrower shall
not, directly or indirectly, create, assume, or otherwise become or remain
obligated in respect of, or permit or suffer to exist or to be created, assumed,
or incurred or to be outstanding, any Indebtedness, except for Permitted
Indebtedness.

 

Section 9.4 Liens. Borrower shall not, directly or indirectly, create, assume,
or permit or suffer to exist or to be created or assumed any Lien on any of the
property or assets of Borrower, real, personal or mixed, tangible or intangible,
except for Permitted Liens or the liens identified on Schedule 5.1.

 

Section 9.5 Loans. Borrower shall not make any loans or advances to or for the
benefit of any officer, director, manager, shareholder, member, or partner of
Borrower except advances for routine expense allowances in the ordinary course
of business. Borrower shall not make or suffer to exist any loans or advances to
or for the benefit of any Affiliate of Borrower. Borrower shall not make any
payment on any obligation owing to any officer, director, manager, shareholder,
member, partner, or Affiliate of Borrower, except payments of salary and
payments to the holder of any Subordinated Indebtedness, if any, in accordance
with the terms of the subordination agreement among such subordinated creditor,
Borrower, and Lender.

 

Section 9.6 Intercompany Debt. Borrower may incur Intercompany debt as follows:

 

(a) Borrower may increase the aggregate balance of loans receivable from
ScripsAmerica, Inc. in an amount not to exceed $100,000 per month, provided that
Borrower provides Lender with evidence of pro forma financial covenant
compliance before any such increases; and

 

 

 

(b) Borrower may increase the aggregate balance of loans receivable from
ScripsAmerica, Inc. beyond the amounts permitted by Section 9.6(a) above only
with the prior written consent of Lender, which consent shall be given or
reasonably withheld by Lender in its reasonable credit judgment.

 

 

 

Section 9.7 Related Party Loans. An Affiliate may make a loan or advance to or
for the benefit of Borrower so long as such loan or advance has been
subordinated to the payment of the Obligations pursuant to a written
subordination agreement executed by Lender and the holder of such Indebtedness
containing terms acceptable to Lender in its sole and absolute discretion.

 

Loan and Security Agreement - Page 27

 

Section 9.8 Merger, Consolidation, Sale of Assets, Acquisitions. Borrower shall
not, directly or indirectly, merge or consolidate with any other Person or sell,
lease, or transfer or otherwise dispose of any assets to any Person (other than
sales of inventory in the ordinary course of business) or acquire all or
substantially all of the assets of any Person or the assets constituting the
business or a division or operating unit of any Person, except with the prior
written consent of Lender, which consent shall be given or reasonably withheld
by Lender in its reasonable credit judgment.

 

 

 

Section 9.9 Transactions with Affiliates. Borrower shall not, directly or
indirectly, effect any transaction with any Affiliate on a basis less favorable
to Borrower than would be the case if such transaction had been effected with a
Person not an Affiliate, provided that Borrower shall not enter into any lease
with any Affiliate.

 

Section 9.10 Deposit Accounts. Borrower shall not establish any Deposit Account
other than those described on Schedule 5.1.

 

Section 9.11 Guaranties. Borrower shall not, directly or indirectly, become or
remain liable with respect to any guaranty of any obligation of any other
Person.

 

Section 9.12 Benefit Plans. Borrower shall not, directly or indirectly, permit,
or take any action which would cause, the Unfunded Vested Liabilities under all
Benefit Plans of Borrower to exceed $0.

 

Section 9.13 Sales and Leasebacks. Borrower shall not, directly or indirectly,
enter into any arrangement with any Person providing for the leasing from such
Person of real or personal property which has been or is to be sold or
transferred, directly or indirectly, by Borrower to such Person.

 

Section 9.14 Executive Compensation. Borrower shall not make any payment of
management, consulting or other fees or similar services, or any other payment
to any officer, employee, shareholder, director or Affiliate of Borrower except
reasonable compensation for services in the ordinary course of Borrower’s
business. Without limiting the generality of the foregoing, Borrower shall not
pay or commit to pay total compensation to any member of Borrower’s senior
managers in an amount in any fiscal year in excess of 110% of the aggregate cash
compensation paid in the prior fiscal year.

 

Section 9.15 Amendments. Borrower shall not amend or modify, or permit any
amendment or modification to, whether orally, in writing, or otherwise, any
agreement evidencing or relating to Subordinated Indebtedness.

 

Section 9.16 USA Patriot Act. Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s or its corporate officers’
identities as may be requested by Lender at any time to enable Lender to verify
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. §5318.

 

Section 10. DEFAULT

 

Section 10.1 Events of Default. Each of the following events shall constitute an
Event of Default:

 

(a) Borrower fails to pay any of the Obligations when due and payable;

 

(b) Borrower fails to continuously observe, meet, or perform any term, covenant
obligation, or duty contained in this Agreement or any of the Loan Documents and
such failure continues for ten (10) days after the earlier of (i) notice of such
failure by Lender or (ii) Borrower becoming aware of such failure;

 

Loan and Security Agreement - Page 28

 

(c) Any Obligor fails to timely perform properly any covenant in this Agreement
or in any of the other Loan Documents and such failure continues for ten (10)
days after the earlier of (i) notice of such failure by Lender or (ii) Borrower
becoming aware of such failure;

 

(d) Any Deposit Account Control Agreement or Lockbox Agreement is breached or
terminated;

 

(e) There is an occurrence of any default or event of default under any of the
other Loan Documents;

 

(f) Borrower defaults under any other agreement with Lender;

 

(g) Any representation or warranty contained herein or in any of the other Loan
Documents is false or misleading in any material respect when made or deemed
made;

 

(h) Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of Borrower or of all or a
substantial part of Borrower’s assets, (ii) file a voluntary petition in
bankruptcy, (iii) admit in writing that Borrower is unable to pay its debts as
they become due, (iv) make a general assignment for the benefit of creditors,
(v) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy or insolvency proceeding, or
(vi) take corporate, company, or partnership action for the purpose of effecting
any of the foregoing;

 

(i) Either (i) an involuntary petition or complaint shall be filed against
Borrower seeking bankruptcy or reorganization of Borrower or the appointment of
a receiver, custodian, trustee, intervenor, or liquidator of Borrower, or of all
or substantially all of Borrower’s assets or (ii) an order, order for relief,
judgment, or decree shall be entered by any court of competent jurisdiction or
other competent authority approving a petition or complaint seeking
reorganization of Borrower or appointing an intervenor or liquidator of
Borrower, or of all or substantially all of Borrower’s assets;

 

(j) Any Obligor other than Borrower shall (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor, or liquidator of such
Obligor or of all or a substantial part of such Obligor’s assets, (ii) file a
voluntary petition in bankruptcy, (iii) admit in writing that such Obligor is
unable to pay its debts as they become due, (iv) make a general assignment for
the benefit of creditors, (v) file a petition or answer seeking reorganization
or an arrangement with creditors or to take advantage of any bankruptcy or
insolvency proceeding, or (vi) take corporate, company, or partnership action
for the purpose of effecting any of the foregoing;

 

(k) An involuntary petition or complaint shall be filed against any Obligor
other than Borrower seeking bankruptcy or reorganization of such Obligor or the
appointment of a receiver, custodian, trustee, intervenor, or liquidator of such
Obligor, or of all or substantially all of such Obligor’s assets; or an order,
order for relief, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition or complaint
seeking reorganization of such Obligor or appointing an intervenor or liquidator
of such Obligor, or of all or substantially all of such Obligor’s assets;

 

(l) Any money judgment is rendered against Borrower that is not paid within
thirty (30) days, or the failure, within a period of ten (10) days after the
commencement thereof, to have discharged any attachment, sequestration, or
similar proceedings against Borrower’s assets;

 

(m) There is any default under any agreement concerning Subordinated
Indebtedness;

 

Loan and Security Agreement - Page 29

 

(n) Lender shall cease to have a valid, perfected, and first priority Lien on
any of the Collateral, except as otherwise expressly permitted herein or
consented to in writing by Lender;

 

(o) Lender reasonably believes that the prospect of payment or performance by
Borrower under any of the Loan Documents is or may be impaired or any of the
Collateral is or may be in jeopardy, becomes unsafe or insecure, or its value is
or may become otherwise impaired;

 

(p) There shall be any Material Adverse Change;

 

(q) There shall be any Change of Control;

 

(r) Any guarantor of the Obligations, or such guarantor’s successors, heirs, or
personal representatives, shall (i) default under the terms of its guaranty to
Lender, (ii) repudiate its or his/her obligations under, or commit an
anticipatory breach of, its or his/her guaranty executed for the benefit of
Lender or (iii) attempt to terminate such guaranty, or (iv) commence any legal
proceeding to terminate or hold invalid in any respect such guaranty; or

 

(s) There is any default under the Validity Certificate.

 

Section 10.2 Remedies.

 

(a) Automatic Acceleration and Termination of Facilities. Upon the occurrence of
an Event of Default, (i) the principal of and the accrued interest on the Loans
at the time outstanding, the Early Termination Fee, and all other amounts owed
to Lender under this Agreement or any of the Loan Documents and all other
Obligations, shall thereupon become due and payable without presentment, demand,
protest, notice of protest and non-payment, notice of default, notice of
acceleration or intention to accelerate, or other notice of any kind, all of
which are expressly waived, anything in this Agreement or any of the Loan
Documents to the contrary notwithstanding, and (ii) the commitment of Lender to
make Loans hereunder shall immediately terminate.

 

(b) Other Remedies. Without limiting the terms of Section 10.2(a) above, if any
Event of Default shall have occurred and be continuing, Lender, in its sole and
absolute discretion, may:

 

(i) declare the principal of and accrued interest on the Loans at the time
outstanding, and all other amounts owed to Lender under this Agreement or any of
the Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest, notice of protest and non-payment, notice of default, notice of
acceleration or intention to accelerate, or other notice of any kind, all of
which are expressly waived, anything in this Agreement or the Loan Documents to
the contrary notwithstanding;

 

(ii) terminate any commitment of Lender to make Loans hereunder;

 

(iii) enter upon any premises where Collateral is located and take possession of
the Collateral;

 

(iv) collect any Accounts from any Account Debtor;

 

(v) require Borrower to assemble the Collateral and make it immediately
available to Lender. Without limiting the generality of the foregoing with
respect to that portion of the Collateral that is comprised of Patient Lists,
Borrower shall make immediately available all Patient Lists to Lender;

 

(vi) sell all or any part of the Collateral at either a public or private sale
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Lender
determines is commercially reasonable;

 

Loan and Security Agreement - Page 30

 

(vii) collect, foreclose, receive, appropriate, set off, and realize upon any
and all Collateral;

 

(viii) without notice to Borrower (such notice being expressly waived), and
without constituting an acceptance of any Collateral in satisfaction of an
obligation (within the meaning of the UCC or any successor statute or law of
similar effect), set off and apply to the Obligations any and all balances and
deposits of Borrower held by Lender (including any amounts received in the
Lockboxes), or indebtedness at any time owing to or for the credit or the
account of Borrower held by Lender;

 

(ix) obtain the appointment of a receiver, trustee, or similar official over
Borrower to manage all of Borrower’s affairs and to effect all transactions
contemplated by this Agreement, realize upon the Collateral, or as is otherwise
necessary to perform or enforce this Agreement;

 

(x) declare a default on any other contract or agreement between Borrower and
Lender; and

 

(xi) exercise any or all rights and remedies available under the Loan Documents,
at law and/or in equity including, without limitation, the rights and remedies
of a secured party under the UCC (whether or not the UCC is applicable).
Borrower agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notice, but notice given in any other reasonable manner or at any
other reasonable time shall also constitute reasonable notice.

 

Section 10.3 Application of Proceeds. All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied to the payment of the Obligations (with Borrower
remaining liable for any deficiency) in any order which Lender may elect with
the balance (if any) paid to Borrower or to whomsoever is entitled thereto.

 

Section 10.4 Power of Attorney. Borrower hereby irrevocably designates, makes,
constitutes, and appoints Lender (and all Persons designated by Lender from time
to time) as Borrower’s true and lawful attorney and agent in fact to act in the
name of Borrower to effectuate any term in this Agreement after the occurrence
and during the continuation of any Event of Default. Without limiting the
generality of the foregoing, Borrower’s power of attorney to Lender authorizes
Lender to:

 

(a) demand payment of the Accounts, enforce payment thereof by legal proceedings
or otherwise, settle, adjust, compromise, extend, or renew any or all of the
Accounts or any legal proceedings brought to collect the Accounts, discharge and
release the Accounts or any of them, and exercise all of Borrower’s rights and
remedies with respect to the collection of Accounts;

 

(b) prepare, file, and sign the name of Borrower on any proof of claim in
bankruptcy or any similar document against any Account Debtor or any notice of
Lien, assignment, or satisfaction of Lien or similar document in connection with
any of the Collateral;

 

(c) use the stationery of Borrower, open Borrower’s mail, notify the post office
authorities to change the address for delivery of Borrower’s mail to an address
designated by Lender, and sign the name of Borrower to verifications of the
Accounts and on any notice to the Account Debtors; and

 

(d) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Accounts,
inventory, or other Collateral.

 

Loan and Security Agreement - Page 31

 

Section 10.5 Additional Provisions Concerning Rights and Remedies.

 

(a) Time Essence. Time is of the essence of all of Borrower’s obligations under
this Agreement.

 

(b) Rights Cumulative. The rights and remedies of Lender under the Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. In exercising such rights and remedies, Lender may be
selective and no failure or delay by Lender in exercising any right shall
operate as a waiver of such right nor shall any single or partial exercise of
any power or right preclude its other or further exercise or the exercise of any
other power or right.

 

(c) Waiver of Marshaling. Borrower hereby waives any right to require any
marshaling of assets and any similar right.

 

Section 10.6 Trademark License. All trademarks, patents, copyrights, service
marks and licenses owned by Borrower, and all trademarks, patents, copyrights,
service marks, and software licensed by Borrower, are listed on Schedule 5.1.
Borrower hereby grants to Lender the nonexclusive right and license to use all
of Borrower’s trademarks, patents, copyrights, service marks, and licenses and
any other trademarks, patents, copyrights, service marks, and licenses now or
hereafter used by Borrower to realize on the Collateral and to permit any
purchaser of any portion of the Collateral through a foreclosure sale or any
other exercise of Lender’s rights and remedies under the Loan Documents to use,
sell, or otherwise dispose of the Collateral bearing any such trademarks,
patents, copyrights, service marks, and licenses. Such right and license is
granted free of charge, without the requirement that any monetary payment
whatsoever be made to Borrower or any other Person by Lender.

 

Section 11. MISCELLANEOUS

 

Section 11.1 Notices.

 

(a) Method of Communication. All notices and the communications hereunder and
thereunder shall be in writing. Notices in writing shall be delivered personally
or sent by overnight courier service, first class mail, postage pre-paid,
e-mail, or by facsimile transmission, and shall be deemed received, in the case
of personal delivery, when delivered, in the case of overnight courier service,
on the next business day after delivery to such service, in the case of mailing,
on the third day after mailing (or, if such day is a day on which deliveries of
mail are not made, on the next succeeding day on which deliveries of mail are
made) and, in the case of e-mail or facsimile transmission, upon transmittal.

 

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address of which all the other parties are
notified in writing.

 



  If to Borrower: See Schedule 5.1 for Borrower’s address and
contact information.         If to Lender:

Triumph Healthcare Finance

10300 SW Greenburg Rd., Ste. 465

Portland, OR 97223

 

Attention: Jennifer Sheasgreen or Jonathan Kott

Facsimile No.: 503-764-9760

jsheasgreen@triumphhf.com

jkott@triumphhf.com

 



Loan and Security Agreement - Page 32

 

 



Section 11.2 Press Releases. Lender may make press releases or other public
disclosure concerning this Agreement, including without limitation the execution
of this Agreement, and a description of the amount of credit facilities made
available to Borrower. Borrower authorizes Lender to use any of Borrower’s
trademarks, trade names or logos in such press releases or other public
disclosure.

 

Section 11.3 Setoff. In addition to any rights now or hereafter granted under
applicable law, and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default, Lender and any participant with Lender
in the Loans are hereby authorized, but only to the extent permitted by
Requirements of Law (including without limitation, any Health Care Law governing
prohibiting setoff of certain governmental healthcare receivables), at any time
or from time to time, without notice to Borrower or to any other Person, any
such notice being hereby expressly waived, to setoff and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured), but exclusive of any governmental healthcare receivables
that are not subject to setoff under Requirements of Law, and any other
indebtedness at any time held or owing by Lender or any participant to or for
the credit or the account of Borrower against and on account of the Obligations,
irrespective or whether or not (a) Lender shall have made any demand under this
Agreement or any of the Loan Documents, or (b) Lender shall have declared any or
all of the Obligations to be due and payable as permitted by Section 10.2 and
although such Obligations shall be contingent or unmatured.

 

Section 11.4 Venue; Service of Process. BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
MULTNOMAH COUNTY, OREGON, and agrees and consents that service of process may be
made upon it in any legal proceeding relating to this Agreement, any borrowing
hereunder, or any other relationship between Lender and Borrower by any means
allowed under state or federal law. Any legal proceeding arising out of or in
any way related to this Agreement, any borrowing hereunder, or any other
relationship between Lender and Borrower may be brought and litigated in any one
of the state or federal courts located in Multnomah County, Oregon. Borrower and
Lender waive and agree not to assert, by way of motion, as a defense or
otherwise, that any such proceeding is brought in an inconvenient forum or that
the venue thereof is improper. Nothing herein shall limit the right of the
Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Any judicial proceeding by Borrower against the Lender involving,
directly or indirectly, any matter in any way arising out of, related to, or in
connection with this Agreement shall be brought only in a court in Portland,
Oregon. Borrower expressly waives personal service of the summons and complaint
or other process or papers issued therein and agrees that service of such
summons and complaint or other process or papers may be made by registered or
certified mail addressed to Borrower at the address referenced in Section 11.1,
which service shall be deemed to have been made on the date that receipt is
deemed to have occurred for registered or certified mail as provided in Section
11.1.

 

Section 11.5 Assignment; Participation. All the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement. Lender may
assign to one or more Persons, or sell participations to one or more Persons in,
all or a portion of its rights and obligations hereunder and under this
Agreement and any promissory notes issued pursuant hereto and, in connection
with any such assignment or sale of a participation, may assign its rights and
obligations under the Loan Documents. Borrower agrees that Lender may provide
any information that Lender may have about Borrower or about any matter relating
to this Agreement to any of its Affiliates or their successors, or to any one or
more purchasers or potential purchasers of any of its rights under this
Agreement or any one or more participants or potential participants.

 

Section 11.6 Amendments. Any term, covenant, agreement, or condition of this
Agreement or any of the other Loan Documents may be amended or waived, and any
departure therefrom may be consented to if, but only if, such amendment, waiver,
or consent is in writing signed by Lender and, in the case of an amendment, by
Borrower. Unless otherwise specified in such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance and for
the specific purpose for which given.




Loan and Security Agreement - Page 33

 

 

Section 11.7 Further Cooperation. Borrower shall further cooperate with Lender’s
requests for additional documents Lender reasonably deems necessary or desirable
to effectuate the Loans, the security interest in the Collateral, or any other
term of this Agreement.

 

Section 11.8 Expenses and Fees Earned when Paid. Expenses and Fees paid by
Borrower shall be earned by Lender when paid or charged to the Loans.

 

Section 11.9 Performance of Borrower’s Duties. If Borrower shall fail to do any
act or thing which it has covenanted to do under this Agreement or any of the
Loan Documents, Lender may (but shall not be obligated to) do the same or cause
it to be done either in the name of Lender or in the name and on behalf of
Borrower, and Borrower hereby irrevocably authorizes Lender so to act.

 

Section 11.10 Indemnification. Borrower shall reimburse Lender and its
Affiliates and their officers, employees, directors, shareholders, agents, and
legal counsel (collectively, the “Indemnified Parties” and individually, an
“Indemnified Party”) for all reasonable costs and expenses, including legal fees
and expenses, incurred and shall indemnify and hold the Indemnified Parties
harmless from and against all losses suffered by any Indemnified Party, other
than losses resulting from an Indemnified Party’s gross negligence or willful
misconduct, in connection with (a) the exercise by Lender or any of its
Affiliates of any right or remedy granted to it under this Agreement or any of
the Loan Documents or at law, (b) any claim, and the prosecution or defense
thereof, arising out of or in any way connected with this Agreement or any of
the Loan Documents, except in the case of a dispute between Borrower and Lender
in which Borrower prevails in a final unappealed or unappealable judgment, and
(c) the collection or enforcement of the Obligations or any of them. BORROWER
AND LENDER EXPRESSLY INTEND THAT THE FOREGOING INDEMNITY SHALL COVER, AND THAT
BORROWER SHALL INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST, COSTS, EXPENSES, AND LOSSES SUFFERED AS A RESULT OF THE NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY INDEMNIFIED PARTY.

 

Section 11.11 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to Lender and any Persons designated by Lender pursuant
to any provisions of this Agreement or any of the Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or Lender has any obligations to make
Advances hereunder.

 

Section 11.12 Severability of Provisions; Requirements of Law. The parties
intend for this Agreement and all of the Loan Documents to comply with all
Requirements of Law. However, in the event any provision of this Agreement or
any other Loan Document is prohibited or unenforceable in any jurisdiction, such
provision shall as to such jurisdiction be ineffective only to the extent of
such prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. The
parties will thereafter remedy or revise such prohibited or unenforceable
provision to the extent required to make the affected Loan Document compliant
with the Requirements of Law and effectuate the parties’ rights and obligations
under this Agreement.

 

Section 11.13 Governing Law. This Agreement and the promissory notes issued
pursuant hereto shall be construed in accordance with and governed by the laws
of the State of Oregon other than its conflict of laws principles.

 

Section 11.14 Jury Waiver. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY, AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER AND LENDER’S AFFILIATES ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN LENDER AND BORROWER OR BETWEEN BORROWER AND ANY AFFILIATE OF LENDER.
THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING
DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.



Loan and Security Agreement - Page 34

 

 

Section 11.15 Attorney Fees and Costs. The prevailing party in any litigation
arising under or related to this Agreement shall be entitled to recover from the
non-prevailing party all of the prevailing party’s reasonable attorney fees
incurred in connection with such litigation, together with all costs, deposition
costs, court fees and other costs and expenses of such litigation.

 

Section 11.16 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. A facsimile or digital copy of any
signed Loan Document, including this Agreement, shall be deemed to be an
original thereof.

 

Section 11.17 Patriot Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money- laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Lender will ask for Borrower’s name, residential address, date of
birth, and other information that will allow Lender to identify Borrower, and if
Borrower is not an individual, Lender will ask for Borrower’s name, employer
identification number, business address, and other information that will allow
Lender to identify Borrower. Lender may also ask, if Borrower is an individual,
to see Borrower’s driver’s license or other identifying documents, and if
Borrower is not an individual, to see Borrower’s legal organizational documents
or other identifying documents.

 

Section 11.18 Statutory Disclaimer. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES,
AND COMMITMENTS MADE BY A LENDER AFTER OCTOBER 3, 1989, CONCERNING LOANS AND
OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD
PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE, MUST BE IN WRITING,
EXPRESS CONSIDERATION, AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

[Signature Page to Follow]

 



Loan and Security Agreement - Page 35

 

 



THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

 

MAIN AVENUE PHARMACY INC.

 

 

By: /s/ Jeffrey J. Andrews

Name: Jeffrey J. Andrews

Title: President

 

 

TRIUMPH COMMUNITY BANK, N.A. dba Triumph Healthcare Finance

 

 

By: /s/ Jennifer Sheasgreen

Name: Jennifer Sheasgreen

Title: President

 

 

 

EXHIBITS AND SCHEDULES

 

EXHIBIT A FORM OF BORROWING BASE CERTIFICATE EXHIBIT B FORM OF COVENANT AND
COMPLIANCE CERTIFICATE EXHIBIT C FORM OF ADVANCE REQUEST EXHIBIT D FORM OF
NOTICE TO OBLIGORS             SCHEDULE A Supplemental Terms and Conditions    

 

SCHEDULE 1.1 Commercial Tort Claims SCHEDULE 4.1 Required Payoffs and Judgments
and Liens SCHEDULE 5.1 Borrower Information, Liens, Indebtedness for Money
Borrowed, Guaranties, Litigation, ERISA Benefit Plans

 

 

 

 

 



Loan and Security Agreement - Page 36

